     Case 3:14-cr-00083-LRH-WGC Document 120 Filed 10/26/20 Page 1 of 3




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                 ***
9      UNITED STATES OF AMERICA,                   Case No. 3:14-cr-00083-LRH-WGC

10                   Respondent/Plaintiff, ORDER ON MOTION FOR
                                           SENTENCE REDUCTION UNDER
11         v.                              18 U.S.C. §3582(c)(1)(A)
12                                         (Compassionate Release)
       GENARO ORDONEZ-ESTRADA,
13
                              Petitioner/Defendant.
14

15           Before the court is the defendant's motions for compassionate release under the
16    First Step Act (ECF Nos. 111 and 116). The government has filed its response in which
17    it has not opposed defendant's motions and takes no position regarding defendant's
18    release, recognizing serious medical conditions concerning the defendant. ECF
19    No. 117. Defendant has filed his reply (ECF No. 119) confirming a home environment
20    available to the defendant in the event that relief is granted. The motions are being
21    granted subject to the court's fourteen-day stay set forth below.
22           Appearing before the court is a defendant who plead guilty to two felonies related
23    to conspiracy to possess and distribution of methamphetamine and was sentenced to
24    the mandatory minimum prison sentence of one hundred and twenty months.
25           It appears that Ordonez-Estrada has fully exhausted all administrative rights to
26    appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or
27    the lapse of thirty days from the receipt of such a request by the warden of the
28    defendant's facility.
                                                      1
     Case 3:14-cr-00083-LRH-WGC Document 120 Filed 10/26/20 Page 2 of 3




1            Defendant had no prior felonies at the time of his guilty plea to these offenses

2     and the Probation Officer noted that "it appears that Ordonez-Estrada became involved

3     in the instant offense in order to make money to feed his own substance abuse

4     addictions. It is evident from his prior criminal convictions, as well as his admission, that

5     he has an addiction to marijuana, and has also abused methamphetamine in the past."

6     And, "Ordonez-Estrada appears to be a devoted and loving father to his daughter and

7     has done whatever he can to ensure that she is well taken care of during his absence.

8     He has signed over his rights to his sister in order for his sister to have guardianship of

9     his daughter. Furthermore, he stepped up as a father after the mother of his daughter

10    abandoned their family."

11           Ordonez-Estrada has earned the lowest custody classification (Out Custody) at

12    the minimum-security federal prison camp in Yazoo City, Mississippi. In addition to

13    model behavior, he has completed numerous personal improvement classes preparing

14    him for re-entry into society. He has received positive reviews from prison

15    administrators and has had no infractions of any kind while serving his sentence. Prior

16    to the COVID-19 outbreak, he was scheduled to be sent to the federal prison in

17    Sheridan, Oregon, for its Residential Drug Abuse Program ("RDAP"). This could have

18    resulted in a 12-month reduction to his sentence, but due to new restrictions impacting

19    prison transfers due to COVID-19, he lost this opportunity which could have resulted in

20    prison release as early as June 23, 2021.

21           Ordonez-Estrada has demonstrated an extraordinary and compelling reason

22    warranting relief as a result of a serious medical condition. This 34-year-old defendant

23    has a listed serious heart condition, early pulmonary artery hypertension, recognized by

24    the Center of Disease Control ("CDC").This is a very serious heart condition under the

25    CDC's list of conditions and represents significant risk factors if defendant was to

26    contract the COVID-19 illness. COVID-19 occurrences have been particularly severe at

27    the Yazoo prison.

28    ///
                                                    2
     Case 3:14-cr-00083-LRH-WGC Document 120 Filed 10/26/20 Page 3 of 3




1             Before the court is a defendant who has served approximately six years of his

2     ten-year mandatory minimum sentence. Had the mandatory minimum sentence not

3     been required, defendant's current sentence with RDAP credits would have been close

4     to falling within the sentencing guideline range which otherwise would have been

5     applicable if the 10 years mandatory minimum was not required.

6             GOOD CAUSE APPEARING, defendant Genaro Ordonez-Estrada's motion for

7     compassionate release under the First Step Act (ECF Nos. 111/116) is GRANTED. The

8     court hereby reduces defendant's term of imprisonment in this case from 120 months to

9     time served.

10            This order is STAYED for up to fourteen days to make appropriate travel

11    arrangements and to ensure defendant's safe release. The defendant shall be released

12    as soon as appropriate travel arrangements are made and it is safe for the defendant to

13    travel. There shall be no delay in ensuring that travel arrangements are made. If more

14    than fourteen days are needed to make appropriate travel arrangements and ensure the

15    defendant's safe release, then the parties shall immediately notify the court and show

16    cause why the stay should be extended.

17            The defendant must immediately provide the complete address of his parents

18    where he will be residing upon release to the Probation Office in the district where he

19    will be living.

20            The defendant's previously imposed conditions of supervised release are

21    unchanged.

22            IT IS SO ORDERED.

23            DATED this 26th day of October, 2020.

24                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                  3
